DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-19, 21-23, 30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli et al (US 7,128,714) (“Antonelli”) in view of Vetek et al (US 2012/0254244) (“Vetek”) and further in view of Sandler et al (US 2002/0099286) (“Sandler”).
Regarding Claim 18, while Antonelli teaches a method (Abstract, Col. 4, L. 42-54, for monitoring cardiovascular parameters in a non-contact manner) comprising:
Determining a first value at a first distance between skin and a face, of a sensor, which is closest to the skin;
Determining a second value at a second distance between the skin and the face of the sensor, the first and second capacitances representing vascular pulsation of a blood vessel at a pulse point; and
Converting the first and second values into data representing the vascular pulsation (Fig. 1, Col. 5, L. 62 – Col. 6, L. 13, laser directed at a skin surface 26, reflected laser received at first distance 22 and at the first distance 22 minus the delta X 24, representing the scope of vascular 
Antonelli fails to teach
Determining a first capacitance at a first distance between skin and a face, of a capacitive sensor, which is closest to the skin;
Determining a second capacitance at a second distance between the skin and the face of the capacitive sensor, and
Converting the first and second capacitances into data representing the vascular pulsation.
However Vetek teaches a skin monitoring method (Abstract) comprising
Determining differences in distance between skin and a sensor face by capacitance (Abstract, [0007], [0041] face of sensor with capacitive plates 220 closest to the skin, capacitance monitored from changes in distance between the skin and plates).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute monitoring changes in distance between a sensor and a skin pulse point as taught by Antonelli with the distance change monitor of Vetek as both are standard forms of characterizing the changing distance between a sensor and a subject’s skin surface. Furthermore, using non-contact capacitance changes specifically to monitor a vascular condition would be obvious to one of ordinary skill in the art in view of Sandler (Abstract, [0029] non-contact transducer may convert data of skin surface movement by non-contact capacitance sensor, [0033] converts the data into vascular condition data). Thus it is a simple substitution of one form of evaluating vascular changes due to pulse (laser interferometry) for another (capacitance) to obtain predictable results of accurately assessed pulsation data.
Regarding Claim 19, Antonelli, Vetek, and Sandler teach the method of claim 18, further comprising: determining a measurement of blood flow using the data representing the See Claim 18 Rejection, pulse velocity monitoring is a measurement of blood flow).  
 Regarding Claim 21, Antonelli, Vetek, and Sandler teach the method of claim 18, further comprising: determining a measurement of blood flow using the data representing the vascular pulsation (See Claim 18 Rejection).  
Regarding Claim 22, Antonelli, Vetek, and Sandler teach the method of claim 18, and Antonelli further teaches wherein the data representing the vascular pulsation includes digital data (Col. 4, L. 55-61, data collected will be digital as it is placed in a digital signal processor). 
Regarding Claim 23, Antonelli, Vetek, and Sandler teach the method of claim 18, wherein the first capacitance represents a vascular expansion of the blood vessel; and 
the second capacitance represents a vascular recoil of the blood vessel (See Claim 18 Rejection, by determining capacitance and pulse over time, the device will measure both vascular expansion and vascular recoil).

Regarding Claim 30, while Antonelli teaches a system (Abstract, Col. 4, L. 42-54, for monitoring cardiovascular parameters in a non-contact manner) comprising: 
a sensor having first and second opposing faces, the first face adapted to be distal from skin, and the second face adapted to be closest to the skin (Fig. 1, Col. 5, L. 62 – Col. 6, L. 13, laser directed at a skin surface 26, reflected laser received at first distance 22 and at the first distance 22 minus the delta X 24 by sensor / detector 18); and 
a converter coupled to the capacitive sensor (Fig. 1, computer 30), the converter configured to: 
Determine a first value at a first distance between skin and the second face of the sensor;
Determie  a second value at a second distance between skin and the second face of the sensor; and

Antonelli fails to teach
The capacitive sensor includes an electrode;
Determining a first capacitance sensed at a first distance;
Determining a second capacitance sensed at a second distance; and
Converting the first and second capacitances into data representing the vascular pulsation.
However Vetek teaches a skin monitoring method (Abstract) comprising
Determining differences in distance between skin and a sensor face by capacitance (Abstract, [0007], [0041] face of sensor with capacitive plates 220 closest to the skin, capacitance monitored from changes in distance between the skin and plates, [0036] where the capacitive sensing mechanism may be an electrode).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute monitoring changes in distance between a sensor and a skin pulse point as taught by Antonelli with the distance change monitor of Vetek as both are standard forms of characterizing the changing distance between a sensor and a subject’s skin surface. Furthermore, using non-contact capacitance changes specifically to monitor a vascular condition would be obvious to one of ordinary skill in the art in view of Sandler (Abstract, [0029] non-contact transducer may convert data of skin surface movement by non-contact capacitance sensor, [0033] converts the data into vascular condition data). Thus it is a simple substitution of one form of evaluating vascular changes due to pulse (laser 
Regarding Claim 33, while Antonelli, Vetek, and Sandler teach the system of claim 30, further comprising: a processor coupled to the converter (See Claim 30 Rejection, the processor acts as the converter of data), the processor configured to determine a measurement of blood flow using the data representing the vascular pulsation (See Claim 30 Rejection, pulse velocity monitoring is a measurement of blood flow).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Appelt et al (US 2006/0125623) (“Appelt”).
Regarding Claim 20, while Antonelli, Vetek, and Sandler teach the method of claim 19, their combined efforts fail to teach wherein determining the measurement of blood flow includes determining heart rate.  
However Appelt teaches a physiological monitor (Abstract) wherein pulse sensed at an artery may be used to provide heart rate information ([0261])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize the gathered pulse data, a measurement of blood flow, taught by Antonelli, Vetek, and Sandler to further evaluate heart rate as taught by Appelt as this provide an additional patient parameter that contextualizes their health status.

Claim(s) 24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Kim et al (US 2013/0057660) (“Kim”).
Regarding Claim 24, while Antonelli, Vetek, and Sandler teach the method of claim 18, their combined efforts fail to teach wherein the first and second capacitances represent vascular pulsation of a superficial temporal artery at the temple.  
However Kim teaches a system / method for measuring pulse (Abstract, [0060]) wherein the pulse point measured is a temporal artery by placing the pulse sensor on glasses (Fig. 2, [0060] pulse sensor is installed in temples of 3D glasses 100, “user's pulse from the hematocele of the temporal arteries located in the temporal lobe”,).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to place the pulse sensor of Antonelli, Vetek, and Sandler to measure the arterial location of the temporal artery as taught by Kim as a known example of a place where pulse may be reliably detected.

Regarding Claim 37, while Antonelli, Vetek, and Sandler teach the system of claim 30, their combined efforts fail to teach the system being included in a pair of spectacles. 
However Kim teaches a system / method for measuring pulse (Abstract, [0060]) wherein the pulse point measured is a temporal artery by placing the pulse sensor on a pair of spectacles (Fig. 2, [0060] pulse sensor is installed in temples of 3D glasses 100, “user's pulse from the hematocele of the temporal arteries located in the temporal lobe”,).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to place the pulse sensor of Antonelli, Vetek, and Sandler at the arterial location of the temporal artery as taught by Kim as a known example of a place where pulse may be reliably detected.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Breed et al (US 7,935,061) (“Breed”). 
Regarding Claim 25, while Antonelli, Vetek, and Sandler teach the method of claim 18, their combined efforts fail to teach wherein the first and second capacitances represent vascular pulsation of a brachial artery at the wrist.  
However Breed teaches a physiological monitor (Abstract) wherein sensing of pulsation may be done at the brachial artery (Col. 6, L. 32-38).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to collect the data of Antonelli, Vetek, and Sandler at a brachial artery at the wrist as taught by Breed as a known location to reliably collect data of the pulse.

Claim(s) 26-29 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Siska (US 2013/0120310).
Regarding Claim 26, while Antonelli, Vetek, and Sandler teach the method of claim 18, their combined efforts fail to teach further comprising exciting an electrode of the capacitive sensor to generate an electric field between the electrode and the skin based on self-capacitance.  
However Siska teaches a capacitive sensor for monitoring a proximity of another object (Abstract, [0028]) comprising determining capacitances includes generating a sensor electric field between the capacitive sensor and the skin based on self-capacitance of the capacitive sensor ([0028] “FIG. 2 depicts a self capacitance sensing system that may modify an electric field of electrode 104. Electrode 104 is a sense electrode disposed on a substrate 112… Touch-sensor controller 12a may charge electrode 104 to a known potential. The touch-sensor controller 12a may then measure the charge of electrode 104 after one or more charge-and-transfer cycles and determine the capacitance of the electrode 104. Placing an object on or near the electrode 104 can introduce external capacitance that affects the flow of charge at the location of the object. This can register as a touch or proximity input. A self capacitance sensing 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure Antonelli, Vetek, and Sandler’s capacitive sensor to perform the capacitive sensing with the self-capacitance limitations of Siska to perform pulse monitoring by the distance of its proximity as a simple substitution of one form of obtain distance data over time (Antonelli and Vetek: for pulse) for another (Siska: for any near object) to obtain predictable results of reliably gathered pulse data.
Regarding Claim 27, Antonelli, Vetek, Sandler, and Siska teach the method of claim 26, and Siska further teaches wherein 
The sensor is charged during exciting the electrode to first and second capacitances; and 
Determining the first and second capacitances includes discharging the capacitive sensor using analog charge transfer to capture the first and second self- capacitances (See Claim 26 Rejection, [0028] “FIG. 2 depicts a self capacitance sensing system that may modify an electric field of electrode 104. Electrode 104 is a sense electrode disposed on a substrate 112… Touch-sensor controller 12a may charge electrode 104 to a known potential. The touch-sensor controller 12a may then measure the charge of electrode 104 after one or more charge-and-transfer cycles and determine the capacitance of the electrode 104.”)
Regarding Claim 28, Antonelli, Vetek, Sandler, and Siska teach the method of claim 27, and Siska further teaches wherein converting the first and second capacitances into the data includes converting the first and second self-capacitances into digital data (See Claim 27 Rejection).  
Regarding Claim 29, Antonelli, Vetek, Sandler, and Siska teach the method of claim 26, and Siska further teaches further comprising driving a sensor shield of the capacitive sensor to focus the electric field toward the pulse point ([0027] driven shield shapes electric generated by 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, and Sandler’s capacitive sensor include a sensor drive with excitation circuitry configured to provide shield drive to concentrate sensor electric field as taught by Siska to guide the sensor electric field to only gather relevant data and not be perturbed by displacement from other sources near the capacitive sensor.

Regarding Claim 32, while Antonelli, Vetek, and Sandler teach the system of claim 30, their combined efforts fail to teach wherein the capacitive sensor further includes: 
a sensor shield insulated from the sensor electrode.  
However Siska teaches a capacitive sensor including a shield disposed over and insulated from the sensor electrode ([0027] driven shield shapes electric generated by sensor electrode, [0044], Fig. 3B, driven shield disposed over sensor electrode, [0024] “In the embodiment depicted, touch sensor 10a includes an electrode 104, a driven shield 108, and a substrate 112 that insulates electrode 104 from driven shield 108.” sensor shield and sensor electrode are insulated from each other); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, and Sandler’s capacitive sensor include a sensor drive with excitation circuitry configured to provide shield drive to concentrate sensor electric field as taught by Siska to guide the sensor electric field to only gather relevant data and not be perturbed by displacement from other sources near the capacitive sensor.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Grivna (US 2010/0079384).
Regarding Claim 31, while Antonelli, Vetek, and Sandler teach the system of claim 30, wherein the capacitive sensor is configured for self- capacitive sensing.  
However Grivna teaches a capacitive-based sensor (Abstract, [0003], [0041]) wherein capacitive-based distance changes in a sensor array are determined based on changes in self-capacitance or mutual capacitance ([0003] and [0040], [0041] give embodiments of both).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to sense displacement by capacitance as taught by Antonelli, Vetek, and Sandler, with the self-capacitance measurements of Grivna as both mutual capacitance and self-capacitance are valid forms of sensing displacement due to a moving object, i.e. pulse.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Lu et al (US 2011/0208071) (“Lu”).
Regarding Claim 34, while Antonelli, Vetek, and Sandler teach the system of claim 30, and Sandler further teaches wherein the converter includes an analog-to-digital converter configured to convert the capacitances into digital data representing the vascular pulsation ([0028] system may include an ADC in one embodiment).
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, and Sandler’s system include an analog-to-digital converter as Lu teaches that including an analog-to-digital converter in a system results in ‘lower silicon overhead, less power consumption, and reduced latency.’ (Lu: [0052]).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Lu and further in view of Kawamura et al (US 4,561,447) (“Kawamura”).
Regarding Claim 35, while Antonelli, Vetek, Sandler, and Lu teach the system of claim 34, their combined efforts fail to teach wherein the converter further includes: a multiplexer having inputs coupled to the capacitive sensor and an output coupled to the analog-to-digital converter.  
However Kawamura teaches a capacitive system for measuring pulse (Abstract) wherein the pulse data is collected by multiple inputs, connected to a multiplexer, and the multiplexer is connected to an ADC converter (Fig. 20, Col. 16, L. 50 – Col. 17, L. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, Sandler, and Lu’s capacitive system comprise a multiplexer as taught by Kawamura as this allows control of what inputs from the capacitive sensor are collected and thus allows one to selectively choose only the inputs of relevant data while discontinuing the gathering of data from inputs not near the pulse.


Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Lu and further in view of Kawamura and further in view of Chung (US 2009/0159343).
Regarding Claim 36, while Antonelli, Vetek, Sandler, Lu, and Kawamura teach the system of claim 35, their combined efforts fail to teach wherein the multiplexer is a first multiplexer, their combined efforts fail to teach wherein the converter further includes: a second multiplexer having a plurality of inputs coupled to the capacitive sensor and to the plurality of inputs of the first multiplexer, the second multiplexer also having an output coupled to the analog-to-digital converter.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set Antonelli, Vetek, Sandler, Lu, and Kawamura’s multiplexer system to comprise the multiplexer system of Chung as a means to provide greater control over what inputs are received from Antonelli, Vetek, Sandler, and Lu’s capacitive system as Chung teaches that control signals C1-C5 enable different data to be received at the detecting module 50.

Claim(s) 38 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Siska and further in view of Kawamura and further in view of Breed.
Regarding Claim 38, while Antonelli teaches a system (Abstract, Col. 4, L. 42-54, for monitoring cardiovascular parameters in a non-contact manner) comprising: 
a sensor having first and second opposing faces, the first face adapted to be distal from skin, and the second face adapted to be closest to the skin (Fig. 1, Col. 5, L. 62 – Col. 6, L. 13, laser directed at a skin surface 26, reflected laser received at first distance 22 and at the first distance 22 minus the delta X 24 by sensor / detector 18); and 
a converter coupled to the capacitive sensor (Fig. 1, computer 30), the converter configured to: 
Determine a first value at a first distance between skin and the second face of the sensor;
Determine a second value at a second distance between skin and the second face of the sensor; and

Antonelli fails to teach
The capacitive sensor includes an electrode;
Determining a first capacitance sensed at a first distance;
Determining a second capacitance sensed at a second distance; and
Converting the first and second capacitances into data representing the vascular pulsation.
However Vetek teaches a skin monitoring method (Abstract) comprising
Determining differences in distance between skin and a sensor face by capacitance (Abstract, [0007], [0041] face of sensor with capacitive plates 220 closest to the skin, capacitance monitored from changes in distance between the skin and plates, [0036] where the capacitive sensing mechanism may be an electrode), the first and second capacitances representing vascular pulsation of a blood vessel at a pulse point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute monitoring changes in distance between a sensor and a skin pulse point as taught by Antonelli with the distance change monitor of Vetek as both are standard forms of characterizing the changing distance between a sensor and a subject’s skin surface. Furthermore, using non-contact capacitance changes specifically to monitor a vascular condition would be obvious to one of ordinary skill in the art in view of Sandler (Abstract, [0029] non-contact transducer may convert data of skin surface movement by non-contact capacitance sensor, [0033] converts the data into vascular condition data). Thus it is a simple substitution of one form of evaluating vascular changes due to pulse (laser 
Yet their combined efforts fail to teach excitation circuitry coupled to the electrode. 
However Siska teaches a capacitive sensor for monitoring a proximity of another object (Abstract, [0028]) comprising determining capacitances includes exciting a sensor electric field between the capacitive sensor and the skin based on self-capacitance of the capacitive sensor ([0028] “FIG. 2 depicts a self capacitance sensing system that may modify an electric field of electrode 104. Electrode 104 is a sense electrode disposed on a substrate 112… Touch-sensor controller 12a may charge electrode 104 to a known potential. The touch-sensor controller 12a may then measure the charge of electrode 104 after one or more charge-and-transfer cycles and determine the capacitance of the electrode 104. Placing an object on or near the electrode 104 can introduce external capacitance that affects the flow of charge at the location of the object. This can register as a touch or proximity input. A self capacitance sensing system may measure a touch or proximity input by using the self capacitance of the electrode 104.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to configure Antonelli, Vetek, and Sandler’s capacitive sensor to perform the capacitive sensing with the self-capacitance limitations of Siska to perform pulse monitoring by the distance of its proximity as a simple substitution of one form of obtain distance data over time (Antonelli and Vetek: for pulse) for another (Siska: for any near object) to obtain predictable results of reliably gathered pulse data.
Yet their combined efforts fail to teach
a multiplexer having inputs coupled to the electrode and having an output coupled to the excitation circuitry; and 
an analog-to-digital converter coupled to the output of the multiplexer, the capacitive-to- digital converter configured to process the data for vascular pulsation.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, Sandler, and Lu’s capacitive system comprise a multiplexer as taught by Kawamura as this allows control of what inputs from the capacitive sensor are collected and thus allows one to selectively choose only the inputs of relevant data while discontinuing the gathering of data from inputs not near the pulse.
Yet their combined efforts fail to teach the converter being a capacitive to digital converter.
However Breed teaches a capacitance-based physiological monitor (Abstract, Col. 3, L. 58 – Col. 4, L. 14) where the received data is processed by a capacitive to digital converter (Col. 3, L. 58 – Col. 4, L. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have Antonelli, Vetek, Sandler, Siska, and Kawamura’s capacitive system processed by a capacitive to digital converter as taught by Kawamura instead of analog to digital converter as the received sensor data is capacitive.
Regarding Claim 40, Antonelli, Vetek, Sandler, Siska, Kawamura, and Breed teach the system of claim 38 further comprising a processor coupled to the capacitive- to-digital converter, the processor configured to determine a measurement of blood flow using the digital data representing the vascular pulsation (See Claim 38 Rejection, pulse velocity monitoring is a measurement of blood flow).
Regarding Claim 41, Antonelli, Vetek, Sandler, Siska, Kawamura, and Breed teach the system of claim 38, and Antonelli further teaches wherein a plurality of vascular pulsation are monitored from distance changes (Antonelli: Fig. 2), and Vetek teaches a plurality of capacitance-based distance changes are monitored (Vetek: Figs. 3-6) and thus wherein the See Claim 38 Rejection, previously taught combination of capacitive-to-digital conversion and capacitance-based distance monitoring of pulse).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the plurality of capacitances of Antonelli, Vetek, and Sandler for pulse monitoring as this enables monitoring over an extended period of time of pulse and enables a healthcare provider to monitor trends in the subject.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antonelli in view of Vetek and further in view of Sandler and further in view of Siska and further in view of Kawamura and further in view of Breed and further in view of Chung.
Regarding Claim 39, while Antonelli, Vetek, Sandler, Siska, Kawamura, and Breed teach the system of claim 38, their combined efforts fail to teach wherein the multiplexer is a first multiplexer, their combined efforts fail to teach wherein the converter further includes: a second multiplexer having a plurality of inputs coupled to the capacitive sensor and to the plurality of inputs of the first multiplexer, the second multiplexer also having an output coupled to the capacitive-to-digital converter.  
However Chung teaches a touch-based system (Abstract, [0042]) wherein the system may include multiple multiplexer with inputs from a sensing part, the multiplexers receiving inputs from one another, and the multiplexers connecting to a converter (Fig. 5A, [0042])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set Antonelli, Vetek, Sandler, Siska, and Kawamura’s multiplexer system to comprise the multiplexer system of Chung as a means to provide greater control over what inputs are received from Antonelli, Vetek, Sandler, and Siska’s capacitive .

Response to Arguments
Applicant’s arguments and amendments, filed 10/25/2021, with respect to the rejection(s) of claim(s) 18 and 30 in view of Antonelli, Vetek, and Sandler and claim(s) 38 in view of Antonelli, Vetek, Sandler, Siska, Kawamura, and Breed, have been fully considered, but are not persuasive. 
Applicant first argues that Examiner has taught no first value at a first distance between the skin surface and the face of a sensor, where the face is closest to the skin surface and that value representing vascular pulsation at a pulse point. Examiner respectfully disagrees. To clarify, the Doppler shift (“The reflected laser light beam 34 is modulated by the movement of skin surface 26 by means of a Doppler shift in the optical wavelength, as compared to the original laser beam 32 produced by laser 14. Detector 18 determines the velocity of the pulsatile skin motion as derived from the Doppler shift.”) when the skin surface is at is closest to the system is considered a first value at a first distance and the face of the sensor / vibrometer facing the skin. The Doppler shift changes due to vascular pulsation, which in turn changes as the distance the reflected beam travels shifts. Thus this value is representative of the vascular pulsation.
Applicant next argues that the beam splitter is not analogous to the face of a sensor. Examiner notes that the beam splitter was not cited for this purpose. The face of the vibrometer, the left side face in Fig. 1, fulfills this limitation. 
Applicant then argues Examiner has taught no second value for the reasons above. Examiner respectfully disagrees for the reasons given above and further notes that the Doppler shift measured when the skin is at its lowest amplitude / furthest from the vibrometer would be 
Applicant also argues that the changing of sensing modalities is not a simple substitution. Antonelli outlines laser interferometry for non-contact monitoring that is accurate in a way the prior art had not achieved, and this would not motivate a simple substitution. Examiner respectfully disagrees. Antonelli’s laser interferometry focusing on non-contact sensing and accuracy can be achieved by the system of Vetek. Vetek achieves non-contact sensing, and apart from discussing the usefulness of not interrupting patients. Antonelli does not specify a required distance apart in the summary of the invention. Furthermore, as noted by Applicant, the capacitive sensing of Vetek is evaluating changes in the face for attention, intention, and emotion. Evaluating such detailed differences in a face suggests a high level of precision. Finally, Antonelli’s evaluation of the prior art’s capability is based on a filing date in 2003. Vetek’s subject matter was filed in 2011, allowing for advancement in non-contact displacement sensing technology.
Applicant finally argues that the proposed modification would render the primary reference Antonelli, unusable for its purposes. Antonelli requires sensing at a distance that would not disturb a patient. Examiner respectfully disagrees. The cited portion by Applicant, Column 1, Lines 26-33, specify that there is a need for non-contact sensing as certain types of patients require non-contact sensing and a distance requirement is not given (“For decades, there has been a long felt but unsolved need to continuously and accurately measure physiological events such as blood pressure without making contact with the patient. For many patients, such as burn victims, neonates, and for patients who need to be monitored without disturbing sleep or rest, the ability to accurately monitor blood pressure waveforms without contact has long been desired, but never accomplished.”). Thus another technology that can accomplish non-contact sensing can perform the desired monitoring.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jaeger (US 2010/0106027).
Jaeger teaches an LC oscillating circuit-based system that measures pulse (Abstract) with resultant pulse shown in Fig. 11.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791